952 F.2d 398
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ricky WHETZEL, Defendant-Appellant.
No. 91-5535.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 20, 1991.Decided Jan. 2, 1992.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  (CR-90-133), Frederick P. Stamp, Jr., District Judge.
Douglas L. Price, Schrader, Byrd, Byrum & Companion, Wheeling, W.Va., for appellant.
William A. Kolibash, United States Attorney, Sam G. Nazzaro, Assistant United States Attorney, Wheeling, W.Va., for appellee.
N.D.W.Va.
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Ricky Whetzel appeals his sentence imposed after he pled guilty to one count of conspiring to possess with intent to distribute and to distribute "crack" cocaine in violation of 21 U.S.C. § 846 (1988).   Counsel for Whetzel has filed a brief pursuant to  Anders v. California, 386 U.S. 738 (1967), stating there are no meritorious issues for appeal.   Whetzel was notified of his right to file a supplemental brief, but has not done so.


2
As required by Anders, we have independently reviewed the entire record and all pertinent documents.   We have considered all arguable issues presented by this record and conclude that there are no non-frivolous grounds for appeal.   We therefore affirm the judgment of the district court.


3
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. § 3006A (1988)), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.   If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.*


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and oral argument would not aid the decisional process.


5
AFFIRMED.



*
 We deny defense counsel leave to withdraw